                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

HENRY LOSCH
a/k/a John Losch,

            Plaintiff,

v.                              Case No:   2:18-cv-809-FtM-99MRM

NATIONSTAR MORTGAGE LLC and
EXPERIAN         INFORMATION
SOLUTIONS, INC.,

            Defendants.


                          OPINION AND ORDER

        This matter comes before the Court on Defendant Nationstar

Mortgage LLC’s Motion to Strike Jury Trial Demand from Second

Amended Complaint (Doc. #62) and Defendant Experian Information

Solutions, Inc.’s Motion to Dismiss (Doc. #63) filed on June 20,

2019.     Plaintiff filed Responses in Opposition (Docs. ##64, 65)

on July 2, 2019.    For the reasons set forth below, the Motion to

Strike is granted and the Motion to Dismiss is denied.

                                  I.

     Plaintiff Henry Losch is currently proceeding on a four-count

Second Amended Complaint (Doc. #60) against defendants, alleging

violations of the Fair Credit Reporting Act (FCRA) against Experian

Information Solutions, Inc. (Experian), and violations of the Fair

Debt Collection Practices Act (FDCPA) and the Florida Consumer

Collection Practices Act (FCCPA) against Nationstar Mortgage LLC
(Nationstar). 1      The claims are based on mortgage statements and

delinquency     letters    that       Nationstar     sent    plaintiff    throughout

March 2018 to the present, as well as false credit reporting by

Experian.      Plaintiff alleges the mortgage statements were sent for

the improper purpose of collecting on a mortgage debt for which

his    personal     liability      had     been    discharged     in     bankruptcy.

Defendant Nationstar, the servicer for plaintiff’s mortgage loan,

moves to strike the jury trial demand, arguing that plaintiff

waived his right to a jury trial for all claims in any way related

to the note and mortgage.          Defendant Experian moves to dismiss the

FCRA count for failure to state a claim.

                               II. Jury Trial Waiver

      In     both   the   initial      and   Amended        Complaints,    plaintiff

included a demand for jury trial on “all issues so triable.”

(Docs. #12, ¶ 106; Doc. #50, p. 17.)                 Nationstar moves to strike

the jury demand on the basis that plaintiff waived his right to a

jury trial pursuant to jury-waiver provisions contained in his

mortgage contract.        Plaintiff opposes the Motion, arguing that the

waiver      provisions    do    not    survive     because      the    mortgage   was

discharged through bankruptcy and became unenforceable as a result

of    the    discharge.         However,     while     a    bankruptcy    discharge

extinguishes the personal liability of the debtor, it does not


      1The Court previously dismissed the first two Complaints as
shotgun pleadings with leave to amend. (Docs. ##49, 59.)



                                         - 2 -
extinguish a creditor’s right to foreclose on a valid mortgage on

the debtor’s property as a mortgage is an interest in real property

that   secures    a   creditor’s    right     to   repayment.     11   U.S.C.   §

524(a)(1); Johnson v. Home State Bank, 501 U.S. 78, 83 (1991).                  A

creditor’s right to foreclose on a mortgage therefore survives and

passes through a bankruptcy.          Id. at 83.      Therefore, the Court is

not persuaded by plaintiff’s argument that the mortgage and all of

its provisions have been wholly “extinguished” by the bankruptcy

discharge such that the jury trial wavier is now unenforceable.

The parties may dispute whether plaintiff may be liable for the

mortgage debt (see Doc. #60, ¶ 48), but the Court cannot say that

the    mortgage   agreement     and    the     jury   waiver     provision   are

unenforceable following plaintiff’s bankruptcy.

       While a party asserting a claim for a violation of the FDCPA

has a right to a trial by jury, see Sibley v. Fulton Dekalb

Collection Service, 677 F.2d 830, 834 (11th Cir. 1982), the party

may waive its right to a jury trial so long as the waiver is

knowing and voluntary, see Bakrac, Inc. v. Villager Franchise

Systems, Inc., 164 F. App’x 820, 823 (11th Cir. 2006) (citations

omitted).   In    determining      whether    a    party   has   knowingly   and

voluntarily waived its right to a jury trial, “courts consider the

conspicuousness of the waiver provision, the parties’ relative

bargaining power, the sophistication of the party challenging the




                                      - 3 -
waiver, and whether the terms of the contract were negotiable.”

Id. at 824 (citations omitted).

     Here, there is no information provided from either party that

would call into question that the waiver was not knowingly and

voluntarily   given.       The     waiver    provision   is   a   stand-alone

paragraph, the last numbered paragraph, and states clearly that a

jury trial is waived.

     Finally, Nationstar argues that plaintiff’s claims are within

the scope of the jury trial waiver, while plaintiff believes that

Nationstar’s collection efforts were not sufficiently related to

the mortgage to fall within the scope of the waiver provision.

The mortgage includes the following jury trial waiver on page 14,

just above the plaintiff’s initials:

     25. Jury Trial Waiver. The Borrower hereby waives any
     right to a trial by jury in any action, proceeding,
     claim, or counterclaim, whether in contract or tort, at
     law or in equity, arising out of or in any way related
     to this Security Instrument or the Note.

(Doc. #62-1.)       The Court agrees with numerous other courts in

similar cases (with identical or similar waiver language to what

we   have   here)    who   found     that    consumer    protection   claims

sufficiently relate to a mortgage contract to be within the scope

of a jury trial waiver. 2    See Barnes v. U.S. Bank National Assoc.,


     2 Plaintiff argues that these cases are inapposite because
none of the cases dealt with discharged mortgages. However, as
previously discussed, the Court cannot say whether the mortgage
was wholly extinguished in this case by the bankruptcy.



                                     - 4 -
156 F. Supp. 3d 1359, 1360-61 (N.D. Fla. 2016) (collecting cases).

In those cases, courts found important that the dispute giving

rise to plaintiff’s claims exist because of a direct relationship

with the mortgage and actions the mortgage holder took to collect

on a debt in default.   As these courts did, the Court finds that

the jury trial waiver provision at issue here is broad enough to

reach claims arising from defendant’s collection efforts.

       Therefore, the Motion to Strike the jury demand is granted

at this juncture and this case will be set for a bench trial.

            III. Motion to Dismiss FCRA Claim (Count II)

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).   To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”     Id.   See also Edwards v. Prime

Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).    This requires “more

than      an     unadorned,     the-defendant-unlawfully-harmed-me




                               - 5 -
accusation.”              Ashcroft     v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare          recitals     of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.”                               Iqbal,

556 U.S. at 678.            “Factual allegations that are merely consistent

with       a   defendant’s        liability     fall    short         of    being      facially

plausible.”           Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (internal citations omitted).                      Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,          a   court    should     assume     their        veracity      and   then

determine whether they plausibly give rise to an entitlement to

relief.”           Iqbal, 556 U.S. at 679.

       According to the Second Amended Complaint (Doc. #60, ¶ 16),

on May 5, 2017, during the pendency of Losch’s bankruptcy, he

signed         a     reaffirmation          agreement   3     (“Reaffimation”)             with



       3
       A reaffirmation agreement enables the debtor to continue
servicing the debt because they wish to retain possession of the
property, which is encumbered by a lien. See 11 U.S.C. § 524(c).



                                             - 6 -
CitiMortgage 4 for the mortgage on his property.            On or about April

5, 2018, a Notice of Rescission was filed with the bankruptcy

court, stating that the Reaffirmation previously signed by Losch

was rescinded.      (Id., ¶ 32.)

       On or about May 25, 2018, plaintiff pulled his credit reports

and found that Experian (a consumer credit reporting agency) was

still reporting a balance for the Nationstar debt in the amount of

$139,853, a past due balance of $10,006, and 180 days past due for

February and March 2018.         (Id., ¶ 33.)   On or about June 15, 2018,

plaintiff mailed Experian a dispute stating that the Nationstar

account was discharged in his Chapter 7 bankruptcy case.             (Id., ¶

34.)       “Upon information and belief,” on or about June 18, 2018,

Experian received the dispute letter from Losch and forwarded the

dispute to Nationstar.          (Id., ¶ 35.)    On or about July 12, 2018,

plaintiff      received   the    dispute   results   from   Experian,   which

reflect that Experian and Nationstar did not correct the account.

Instead, the past due balance increased, and it was reporting an

additional 180 days late for May 2019 and June 2018.            (Id., ¶¶ 36-

37.)

       Plaintiff alleges that Experian violated § 1681e(b), the

FCRA’s requirement that Experian maintain reasonable procedures to

assure accuracy of consumer reports, and § 1681i., the Act’s



       4   CitiMortgage held plaintiff’s mortgage before Nationstar.



                                     - 7 -
requirement that Experian conduct reasonable reinvestigation to

determine whether the disputed information was inaccurate, provide

Nationstar with all relevant information, and promptly delete

inaccurate information from plaintiff’s credit file and correct

the inaccurate information. (Doc. #60, ¶¶ 96-103.)                 Due to the

inaccurate reporting on his credit, plaintiff alleges that his

credit is damaged beyond the bankruptcy and made it difficult to

be approved for any credit.          (Id., ¶ 38.)

        Experian argues that plaintiff’s FCRA claim fails because

plaintiff does not allege that Experian reported any factually

incorrect    information,      but   instead   plaintiff   seeks   to    impose

liability on Experian for failing to solve the riddle posed by the

complicated legal proceedings in plaintiff’s bankruptcy.                In sum,

Experian argues that plaintiff cannot state a claim because the

mortgage was not discharged, and therefore Experian was entitled

to engage in post-bankruptcy credit reporting of the mortgage.

        Plaintiff   responds    that    Experian’s   Motion   is    premature

because it requires the Court to find that the credit information

was accurate as a matter of law based on the reasonableness of

Experian’s procedures; that is, that Experian properly relied on

the information provided to it by Nationstar as required by the

FCRA.

     The Fair Credit Report Act at 15 U.S.C. § 1681e(b) states:

“Whenever a consumer reporting agency prepares a consumer report



                                       - 8 -
it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom

the report relates.”    “This language is not ambiguous; it creates

an obligation on the part of the consumer reporting agency to

ensure the preparation of accurate reports independent from §

1681i’s reinvestigation requirement.” DeAndrade v. Trans Union

LLC, 523 F.3d 61, 67 (1st Cir. 2008).

     Here, the Second Amended Complaint specifically alleges that

the property was surrendered, the debt included in the bankruptcy,

and that plaintiff had no obligation to pay the debt.         These

allegations, taken as true, are sufficient to state a plausible

claim against Experian.   And the Court agrees with plaintiff that

it cannot yet determine whether the mortgage debt (including the

amount of any debt) was accurately reported by Nationstar to

Experian.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.     Defendant Nationstar Mortgage LLC’s Motion to Strike

Jury Trial Demand from Second Amended Complaint (Doc. #62) is

GRANTED.

     2.     Defendant Experian Information Solutions, Inc.’s Motion

to Dismiss (Doc. #63) is DENIED.




                                 - 9 -
     DONE and ORDERED at Fort Myers, Florida, this __20th__ day of

August, 2019.




Copies:
Counsel of Record




                             - 10 -
